Order entered November 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00822-CR

                                 ANTWON CARTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-81511-2013

                                               ORDER
       On September 1, 2015, we ordered that Stephanie Hudson be removed as appellant’s

attorney and that the trial court appoint new counsel to represent appellant on this appeal. On

September 2, 2015, we received the trial court’s order appointing Pamela Lakatos as appellant’s

new attorney and on September 4, 2015, we ordered counsel to file appellant’s brief within sixty

days. To date, however, Ms. Lakatos has neither filed appellant’s brief nor communicated with

the Court regarding the status of the brief.

       Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See
TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    ADA BROWN
                                                            JUSTICE